VILLANTI, Judge.
Anthony Francel (the Father) appeals an order that granted a motion to enforce child support filed by Cheryl Douma (the Mother) and the judgment entered against him for back child support. We affirm the trial court’s ruling on the Mother’s motion and the resulting judgment without comment.
The Father also raises several issues in this appeal concerning a “Supplemental Petition for Modification of Child Support” he filed on May 12, 2009. This petition was set for hearing several times, but it has never actually been heard, and “[w]e cannot address on appeal an issue not ruled upon by the circuit court.” Miller v. Miller, 709 So.2d 644, 645 (Fla. 2d DCA 1998) (citing McGurn v. Scott, 596 So.2d 1042, 1043 (Fla.1992), and Sierra v. Pub. Health Trust of Dade Cnty., 661 So.2d 1296 (Fla. 3d DCA 1995)). Hence, we do not address the issues raised by the Father relating to the merits of his petition.
However, given the length of time that the Father’s petition has been pending, on remand the circuit court should schedule an evidentiary hearing and enter an order ruling on its merits as soon as possible.
Affirmed and remanded with instructions.
SILBERMAN and WALLACE, JJ., Concur.